Citation Nr: 1501653	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for cancer of the head and neck, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claim for entitlement to service connection for cancer of the head and neck.  

A hearing was held on April 2, 2014, by means of video conferencing equipment with the appellant in Huntington, West Virginia, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In March 2011 and September 2011, the Board remanded the matter such that the Veteran could be scheduled for a Board hearing before a Veterans Law Judge.  As noted above, the Veteran subsequently testified at a Board hearing, and the case was returned for appellate review.

The Board subsequently remanded the case for further development in July 2014.  That development was completed, and the case was returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from July 1970 to September 1971.

2.  The Veteran's squamous cell carcinoma of the head and neck did not have its onset during active service and was not the result of an event, injury, or disease incurred in active service, to include in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for head and neck cancer, diagnosed as squamous cell carcinoma, including as due to in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A predecisional letter, sent in June 2007, satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify has been satisfied with regard to the claim for entitlement to service connection for head and neck cancer.  The Board also finds that VA has met its duty to assist, as service treatment and personnel records, VA and private treatment records, and statements from the Veteran and his representative have been associated with the claims file.  The Veteran has also been given the opportunity to present testimony at a hearing before the Board.

The Veteran was also provided with VA examination with respect to the issue on appeal.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination and opinion adequate for adjudicatory purposes.  The examiner had access to and reviewed the evidence in the claims file, recorded the Veteran's reported history and documented the information necessary for an informed adjudication of the issue of entitlement to service connection for head and neck cancer.  Additionally, pursuant to the Board's July 2014 remand directive, the examiner provided reasoned opinions with regard to whether the Veteran's head and neck cancer was related to service or included any respiratory component.  The Board also notes that the updated VA treatment records requested in the remand have also been associated with the claims file.  As this is in substantial compliance with the Board's remand directives, further remand on this basis is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III. Herbicide Exposure

The Veteran is seeking service connection for squamous cell carcinoma of the head and neck.  He attributes this to his in-service exposure to herbicides.

In certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent (including Agent Orange) during active service.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent (like the dioxin in Agent Orange), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) . Presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) . 

VA has determined there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41442 -49 (1996).

IV. Analysis

The Veteran's claims file contains VA and private treatment records documenting diagnoses for head and neck cancer.  A July 2007 private discharge summary, following surgery, diagnosed the Veteran with anterior mandible squamous cell carcinoma.  The November 2014 VA examination report also includes a diagnosis of squamous cell carcinoma, head and neck.  There is thus competent evidence of the current existence of the disability for which service connection is being claimed. 

The Veteran served in the Army from February 1970 to September 1971, including service in the Republic of Vietnam from July 1970 to September 1971.  He is thus presumed to have been exposed to an herbicide agent during service.  This leaves the third requirement for service connection at issue; whether this is a nexus or connection between the Veteran's current disability and service.

At the outset, the board finds that the Veteran is not entitled to service connection for squamous cell carcinoma of the head and neck on a presumptive basis, as it is not among those disabilities enumerated in the herbicide presumption regulations.  See 38 C.F.R. § 3.309(e).  The Board notes that at the April 2014 Board hearing, the Veteran's representative argued that the record indicated that there may have been some involvement in the respiratory system, and that there was a fleeting reference to the Veteran's trachea.  A review of the medical records reveals an August 2007 VA treatment record noting that the Veteran underwent a tracheostomy, and a February 2009 VA treatment record referencing a healed trachea site, but no competent evidence demonstrates the head and neck cancer also involves the trachea.  Additionally, the Board notes that subsequent to the performance of the VA examination, the Veteran was granted service connection for carcinoma of the lung.  The November 2014 VA examination report concluded that the adenocarcinoma of the lung represented a completely new origin of cancer of the lung and bronchus and was not related or caused by the Veteran's head and neck cancer.  Thus, the presumption of service connection due to herbicide exposure is not for application regarding the claim for service connection for cancer of the head and neck.

The regulations governing presumptive service connection for herbicide exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  Therefore, entitlement to service connection is also considered on this basis.

The service treatment records contain no complaints, diagnoses, or treatment for any skin disease during service, including squamous cell carcinoma.  The September 1971 separation examination report was marked as normal for the head, face and neck, and skin, and included no notation of any abnormalities or defects.  The Veteran also testified at the Board hearing that his symptoms seemed to come on all at once, a few months before he was first diagnosed with cancer in 2007.    

At the VA examination, the Veteran reported that he was diagnosed with mandibular, buccal, and tongue cancer in 2007 by an oral surgeon.  He also stated that he had reconstructive mandibular surgery by a private oral surgeon and received chemotherapy and radiation from the Beckley VA Medical Center in 2007.  The November 2014 VA examination report includes a diagnosis of squamous cell carcinoma head and neck.  The VA examiner opined that this condition was less likely than not incurred in or caused by service, reasoning that the separation examination was negative for head and neck cancer.  Although somewhat unclear, the report also states the following: "I reviewed the Veteran's disease associated with agent exposure, and there is no mention of squamous cell carcinoma head and neck with Agent Orange exposure."  However, the examiner's next statement, that medical literature indicates that not enough research has been done to support a cause and effect relationship between squamous cell cancer of the head and neck with herbicide exposure, including Agent Orange, is sufficiently clear for adjudicatory purposes.  The Board finds that this explanation provides a sufficient basis for the conclusion provided.

The Board finds that the weight of the competent evidence is against a finding that the Veteran's squamous cell carcinoma of the head and neck is related to his conceded exposure to herbicides.  Significantly, neither the Veteran nor his representative has presented or identified any competent evidence or opinion regarding the etiology of the disability at issue.

The only evidence linking the Veteran's squamous cell carcinoma to his military service and in-service herbicide exposure is the appellant's own lay contentions.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters than can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  The appellant, however, is not competent to state that his squamous cell carcinoma was caused by his service.  This disability is not a simple medical condition that can be causally related to active service without medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, the Veteran has not alleged that his head or neck cancer had an onset during active duty or even in close proximity to such service.  Therefore, the appellant's statements regarding etiology do not constitute competent evidence on which the Board can base a grant of service connection.  There is thus no competent evidence relating the Veteran's claimed disability to active service, and the balance of the evidence is against the existence of a causal relationship.

For the foregoing reasons, the Board finds that the claim for service connection for squamous cell carcinoma must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for head and neck cancer, to include as due to herbicide exposure, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


